Title: Elizabeth Brown to John Adams, 8 Dec. 1785
From: Brown, Elizabeth
To: Adams, John


          
            
              Sir
            
            

              Sleaford Lincolnshire

              Dec the 8. ’85
            
          

          The trouble I have already giving your Excellency and the favour I
            am about to request of you, on so slight an Acquaintance demands an Apology. but you Sir
            I know will not require one. minds like yours are repaid Obligations by the pleasure
            they receive in confering Benefits—
          In the first Letter I did myself the Honour to write to you. I
            informd you the Letter inclosed for Col: Warren was of much import to me—The purport of
            it was this We had near a Year before sent Col: Warren a power of Attorney to receive
            the interest of one Thousand pound Lawful money which Letter we had received no account
            of—and as we expect to leave this place in the spring we wish’d to have the Business
            settled before we go—this was the reason of my troubleing you at that time, and the
            inclosed Letter from Col: Warren will show you the cause of this——But before I proceed
            it will be necessary to inform you my Grandfather at the Decease of my much’d Hond: Father Bequeath’d me one Thousand pound Lawfull Money which
            his Executors M: J—and Mr: A— Otis were to pay me, and I
            expected to receive the interest. untill it was convenient to them, to pay the
            principal—But Judge Sir! what was my surprise when instead of the said interest, I
            Yesterday received the Letter I have inclos’d for your perusal and Advise, and shall
            ever look on myself Obligated to you if you can put me in a way of getting the Money
            safe to England and to inform me if you think it Necessary for me to go over and receive
            it, or whether it may not be negotiated by sending an order to some Gentleman of the
            Law, which Gentleman I must beg you to recommend being totally ignorant of the present
            Inhabitance of Boston——
          I should have been Happy to have paid my respects to you in person
            and to have consulted with you, but at present I have no call to London—when I have will
            do myself that Honour—in the mean time hope you will
            favour me with your Advise——Need I remind Mr: Adams that the
            person who now addresses him and Implores his patronage to recover the small remains of
            the Wreck of her Fathers fortune,? is the Daughter of a man who sacrificed his Time
            Healthand Fortune at the
            shrine of Liberty, and tho he was unfortunate—the effort was Great, an while there
            remains a spark of Virtue in the Breast of my Countrymen his memory must be
            revered——pardon me this digression [tis a] tribute I owe to one of the Noblest spirits
            [that ever a]nimated a Human frame, but I have[ . . . ]
          Mr: Brown joins me in Compts: to you [and] with myself will be much Obliged by your
            Advise my Compts: attends Mrs:
            Adams and I have the Honour / to be with very great respect / Yr Humle: Sert

          
            
              E Brown
            
          
        